DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on April 15, 2021 has been entered. Claims 1-20 are pending in this application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Gutman et al. [US 20190178639 A1] teaches an overlay metrology system includes a particle-beam metrology tool to scan a particle beam across an overlay target on a sample including a first-layer target element and a second-layer target element. The overlay metrology system may further include a controller to receive a scan signal from the particle-beam metrology tool, determine symmetry measurements for the scan signal with respect to symmetry metrics, and generate an overlay measurement between the first layer and the second layer based on the symmetry measurements in which an asymmetry of the scan signal is indicative of a misalignment of the second-layer target element with respect to the first-layer target element and a value of the overlay measurement is based on the symmetry measurements. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically, the 
	With regard to claim 11, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for overlay error estimation as claimed, more specifically the method comprising steps of forming a reference mark and an overlay mark in the dielectric layer to form a semiconductor structure, wherein the overlay mark comprises an overlay feature in the dielectric layer, and the overlay feature and the dielectric layer have an interface therebetween; capturing, by a detector, a plurality of reference electron-based images of a plurality of portions of [[a]] the reference mark of [[a]] the semiconductor structure; obtaining, by a controller, a plurality of reference overlay errors respectively corresponding to the portions of the reference mark; developing, by the controller, an inference model according to the reference electron-based images and the reference overlay errors; capturing, by the detector, an electron-based image of [[an]] the overlay mark of the semiconductor structure; and determining, 
	With regard to claim 16, the prior art of record does not anticipate nor render obvious to one skilled in the art a method as claimed, more specifically the method comprising steps of capturing, by an electron beam detector, at least one electron-based image of at least one electron-based mark on the first wafer; obtaining, by the controller, at least one third overlay error of the electron-based mark from the electron-based image; determining, by the controller, the first optical mark as a standard optical mark by comparing the first overlay error and the second overlay error with the third overlay error, wherein a correlation between the first overlay error and the third overlay error is higher than a correlation between the second overlay error and the third overlay error; and using, by the controller, at least one third optical mark of a second wafer as a standard optical mark for a semiconductor process on the second wafer, wherein the third optical mark of the second wafer has the same configuration as the first optical mark of the first wafer, in combination with the other elements required by claim 16.
	Claims 2-10, 12-15 and 17-20 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882